Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 6, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 6, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01124-CV
____________
 
IN RE 501 BRONX PARTNERS, L.P., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On October 7, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In its petition, relator
seeks to have this Court set aside a contempt order signed September 11, 2003,
in cause number 790,708 in Harris County Civil Court at Law No. 4.  Relator has not
demonstrated that the trial court abused its discretion or that the contempt
order is void.  
We deny relator=s petition for writ of mandamus.  Relator=s motion for extension of  time to file the
reporter=s record is denied as moot.
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 6, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and
Seymore.